DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 02/22/2022, in accordance with After Final Consideration Pilot Program 2.0.
	Claims 1-11, 13, and 15-20 are pending. Claims 12 and 14 are canceled. 
	The previous rejection of claims 1-11, 13, 15-17 and 19 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
	Allowable Subject Matter
Claims 1-11, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6 and 16, have been amended to include the previously allowable subject matter of claim 14.
The closest prior art Bourane et al (US 2014/0110308) discloses A method for operating a system having 4 first fluid catalytic cracking (FOC) unit (140) and a second FGC unit (130) for producing products (159) from a hydrocarbon feed stream (121), (see paragraph 0023- 0024) the method comprising:
introducing the hydrocarbon feed stream (121) to a feed separator (120) (see paragraph 0023):

passing the greater boiling point fraction (125) to the first FOC unit (140) (see paragraph 0025):
passing the lesser boiling paint fraction (123) to the second FCC unit (130) (see paragraph 0024), where the first FCC unit and the second FCC unit are downflow FOC units (see paragraph 0024-0025):
cracking at least a portion of the greater baling point fraction (125) in the first PCG unit (740) in the presence of a first catalyst ai a first cracking temperature of from 506 °G to 700 °C to produce a first cracking reaction product and a spent first catalyst (see paragraph 0026, 0029 and 0038, reaction condition 10 b include a temperature from about 500°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20b):
and cracking at least a portion of the lesser boiling point fraction in the second FCC unlit in the presence of a second catalyst and al a second cracking temperature of from 500 °C to 700 °C to produce a second cracking reaction product and a spent second catalyst (see paragraph 0026, 0029 and 0037, reaction condition 10a include a temperature from about SQ0°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20a).
However, the Bourane does not however, teach or suggest to one with ordinary skill in the art to modify the process by controlling a catalytic activity of the first catalyst in the first FCC unit or the first cracking temperature in the first FCC unit by adjusting a 
Therefore, it is the Examiner position that the claimed inventions are patentable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUAN C VALENCIA/Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771